Citation Nr: 0925482	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-18 877 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
confirmed and continued the 50 percent evaluation in effect 
for PTSD and denied entitlement to a total disability rating 
based on individual unemployability (TDIU).

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

The Veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in the 
areas of judgment, thinking, family relations, work, and 
mood, and with Global Assessment of Functioning scores of 45 
and 50. 


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a September 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for an increased rating for PTSD, 
including evidence that his service-connected disability has 
gotten worse.  The letter informed the Veteran of what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  In addition, the 
September 2006 letter, an April 2008 letter, a July 2008 
letter, and a February 2009 letter each further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The September 2006 
and July 2008 letters also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a higher rating.  Additionally, the September 2006, April 
2008, and February 2009 letters advised the Veteran of how 
the VA assigns an effective date and the type of evidence 
which impacts such.  Finally, the July 2008 letter provided 
the relevant rating criteria for evaluating his PTSD.  The 
case was last readjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the report 
of a VA examination, VA treatment reports, several statements 
from the Veteran's brothers and a friend, and statements from 
the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting to a VA 
examination, responding to notices, providing lay statements, 
and providing argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.   The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition (1994) (DSM-IV).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV); see also 
38 C.F.R. §§ 4.125, 4.126 (2008).  While the Rating Schedule 
does indicate that the rating agency must be familiar with 
the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.  

Accordingly, GAF scores ranging from 45 to 50 do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran contends that his service-connected PTSD is more 
severe than the currently assigned 50 percent rating.  The 
Board has thoroughly reviewed all the evidence of record and 
after careful consideration, the Board finds that the 
Veteran's PTSD more nearly approximates the criteria for a 70 
percent rating.  38 C.F.R. § 4.7.

The Veteran was examined psychiatrically by a VA clinical 
social worker in May 2006.  He reported that he has 2 
brothers with whom he is close and that both of his parents 
are living.  He was married after returning from Vietnam and 
has one daughter.  He divorced in 1988 but kept in touch with 
his daughter and was active in her life.  He said that he had 
a good childhood, with no trouble with the law or in school.  
He said that his brothers are good family men and he realizes 
that could have been him if he did not go to Vietnam.  During 
the mental status examination, the Veteran reported 
difficulty lately with depression.  The examiner noted that 
he related appropriately and calmly to her with tearful 
affect.  He denied any current suicidal or violent ideation.  
He also denied having any difficulty concentrating during the 
interview and remained alert, oriented and attentive 
throughout it.  He answered many questions about early and 
recent history without difficulty.  His speech revealed no 
evidence of psychosis or formal thought disorder and he 
denied delusions or hallucinations.  The Veteran's judgment 
and insight appeared to be within normal limits.  His 
intelligence also appeared to be in the normal range based on 
vocabulary usage.  The Axis I diagnoses were PTSD (primary) 
and Depression.  He was assigned a GAF score of 45.  

In June 2006, the Veteran was seen by the same examiner.  He 
reported that he has mood swings, no friends, and he isolates 
himself.  He lives alone.  He said that he has difficulty 
sleeping and that to sleep would be a good thing.  He stated 
that he has two weapons available to him at night and that he 
booby traps the stairs with bottles at the first step so that 
if disturbed, he will hear.  He said he has thoughts of 
hurting people still but does not act on them.  The diagnosis 
was PTSD (primary).  The examiner noted that the symptoms 
include but are not limited to: persistent re-experiencing of 
trauma, persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, and persistent 
symptoms of increased arousal.  She said that the duration of 
symptoms is more than 3 months and she concluded that the 
symptoms cause clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.    

The Veteran was afforded a VA examination for a PTSD 
evaluation in October 2006, during which the claims file was 
available and reviewed.  The Veteran denied that there was 
current treatment for a mental disorder.  He reported that he 
had accomplished some additional self-education through 
reading in general topics.  He said that he was divorced and 
does not date and has no friends.  He said that for leisure 
he plays poker, enjoys movies, cuts wood, and watches 
television.  He denied a history of suicide attempts.  He 
said that he does get angry and there have been some 
confrontations, but no brawls.  He denied having any 
problematic effect with alcohol use and denied other 
substance use.  

Upon examination, the examiner stated that the Veteran was 
clean, neatly groomed, and casually dressed.  His psychomotor 
activity was unremarkable and tense, and his speech was 
hesitant and slow.  He was cooperative and attentive.  His 
affect was constricted and his mood was expansive and 
dysphoric.  His attention was intact and his orientation was 
intact to person, time and place.  His thought process and 
content were unremarkable.  The examiner said there were no 
delusions or hallucinations.  He understands the outcome of 
behavior, his intelligence was reported as average, and he 
understands that he has a problem.  His sleep is erratic with 
sleep interruption insomnia secondary to bizarre nightmares.  
The Veteran does not have inappropriate behavior, but he does 
have obsessive or ritualistic behavior.  The examiner related 
that he keeps two revolvers near the bed.  He takes one out, 
cocks it and points it at the door, then puts it away.  The 
ritual makes him feel safe.  The examiner said that sometimes 
the Veteran has panic attacks going down a flight of stairs.  
Homicidal thoughts are not present, but there are fleeting 
suicidal thoughts, with no plan.  There are no episodes of 
violence.  The Veteran is able to maintain minimum personal 
hygiene and there is no problem with the activities of daily 
living.  Both his remote and recent memory are mildly 
impaired but his immediate memory is normal.  

With regards to PTSD symptoms, the Veteran suffers recurrent 
and intrusive distressing recollections of the event, 
including images, thoughts, or perceptions, and recurrent 
distressing dreams of the event.  He makes efforts to avoid 
activities, places, or people that arouse recollection of the 
trauma.  He has markedly diminished interest or participation 
in significant activities, and feelings of detachment or 
estrangement from others.  He is hypervigilant and has 
difficulty falling or staying asleep.  His symptoms are 
chronic and daily, with no significant period of remission.  

The examiner found the Veteran to be capable of managing 
financial affairs.  With regards to employment, the examiner 
noted that the Veteran's usual occupation is HVAC installer 
who did general work for the family business.  The examiner 
stated that the Veteran had retired in October 2006.  The 
cause of retirement was reported to be eligibility due to age 
or duration of work.  

The Axis I diagnosis was PTSD and the GAF score was 50.  The 
examiner noted that the Veteran leads a socially isolated 
life, feels guilty about his actions in Vietnam, and has 
recently retired from his family-owned business.  In summary, 
he said that the Veteran has been restricted to his family's 
business and does not believe that others would have 
tolerated him.  His family loves him, but they do not think 
he is all right.  He is the only one of the siblings who has 
not remained married and who has no friends.  The examiner 
concluded that there is not total occupational and social 
impairment due to PTSD, but PTSD signs and symptoms do result 
in deficiencies in the areas of judgment, thinking, family 
relations, work, and mood.  

In the notice of disagreement dated September 2007, the 
Veteran described how for over 30 years, he suppressed the 
anger he felt on a daily basis by pouring his energy into his 
job.  However, the last couple of years that he worked, his 
anger began to surface and he became very verbal.  He said 
that he regularly got into confrontations with his family and 
clients.  He also said that a few years ago, he started to 
experience flashbacks, and has had many of them since then.  
He related how in the last year that he worked for his family 
business, his mind was not there and he had difficulty 
focusing.  He said he would miss days of work at a time 
because he did not want to be around other people, including 
his family.  When he did go to work, he would get into 
confrontations.  In October 2006, the Veteran and his family 
mutually agreed that it was not going to work out for him to 
continue working in the family business.  He asserted that he 
believes his PTSD warrants a much higher rating because of 
the impact that it has had on his occupational and social 
interactions.  

In the May 2008 VA Form 9, the Veteran reiterated he believes 
his PTSD is interfering with his ability to maintain 
employment and that it has greatly impacted his friendships 
and family relationships.  He said that during the last few 
years of working in his family's business, the intensity of 
his symptoms has grown to the point where his behavior was 
interfering with the overall success of the business.  He 
stated that he has become a loner as his friends have drifted 
away as a result of his behavior.  He said he is close with 
his daughter, brothers, and parents, but he does not interact 
with any of his family much.  He said that beyond his family, 
he does not trust anyone and has become isolated over the 
last few years.  Work was his only social interaction, and he 
no longer has that.  

In support of his claim, the Veteran submitted statements 
from two of his brothers and a female friend.  His brothers 
described how prior to Vietnam, the Veteran was kind, 
compassionate, quiet, gentle, playful, hard working, and 
engaging.  Upon his return from the war, they said that he 
was unreliable at work in the family business, angry, and 
argumentative and impatient with family, customers, and co-
workers.  He was also vacant and removed.  They love the 
Veteran but there is also a distance in their relationship 
with him.  His friend explained that the Veteran seems to 
enjoy frustrating other people using sarcasm and deprecation.  
She said that he has a need to be in control and is highly 
suspicious of others' motives and feelings.  She said that 
after ten years of acquaintance, he has managed to keep her 
at a distance.  She stated that he seems almost devoid of the 
capacity for empathy or compassion, seems incapable of any 
kind of genuine nurture, and is not giving.  She said that he 
is driven and distracted. She said that he has destructive 
eating habits and does not think that he has any truly 
intimate contact or connection with others. She said he can 
be very emotionally abusive and also has a need to feel safe.  
She related that he often took a large knife with him if they 
went hiking, and he also kept it close to his bed.  He is 
also very secretive.  She stated that the Veteran has never 
threatened her personally, nor has she felt afraid of him.      

Although the May 2006 VA clinical social worker diagnosed the 
Veteran with PTSD (primary) and Depression, the Board is 
precluded from differentiating between symptomatology 
attributed to a service-connected disability and another 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
nearly approximates an evaluation of 70 percent.  38 C.F.R. § 
4.7.  In this regard, the October 2006 VA examiner concluded 
that the PTSD signs and symptoms do result in deficiencies in 
the areas of judgment, thinking, family relations, work, and 
mood.  Thus, excluding school (as not applicable), the 
Veteran's PTSD results in occupational and social impairment 
with deficiencies in all of the suggested areas used to 
evaluate the level of impairment associated with PTSD under 
the criteria for a 70 percent evaluation.  The evidence 
reflects that the Veteran exhibits obsessive or ritualistic 
behavior, has fleeting suicidal thoughts, panic attacks, and 
difficulty in adapting to stressful circumstances.  The VA 
examiners assigned GAF scores of 45 and 50, which are scores 
reflective of serious symptoms or serious impairment in 
functioning.  Therefore, the Board finds that the Veteran's 
symptoms more nearly approximate those consistent with a 70 
percent evaluation.  

However, the Board does not find that the Veteran is entitled 
to a 100 percent schedular evaluation at any point during the 
course of the claim.  The Veteran's symptoms clearly do not 
meet or nearly approximate the level of occupational and 
social impairment associated with a total evaluation.  The 
Veteran has not exhibited any of the criteria associated with 
a total evaluation, such as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The evidence shows that the Veteran is able to 
maintain minimum personal hygiene, he is oriented to person, 
place and time, and his remote and recent memory are only 
mildly impaired and his immediate memory is normal.  The 
evidence does not reflect that he is in danger of hurting 
himself or others.  Additionally, based on a review of the 
Veteran's claims file and examination of the Veteran, the 
October 2006 VA examiner concluded 
that the Veteran's PTSD symptoms do not result in total 
occupational and social impairment.  As such, the 70 percent 
evaluation being assigned adequately addresses the level of 
impairment resulting from his service-connected PTSD. 
  
As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 





ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

The December 2006 rating decision also denied entitlement to 
TDIU.  In his detailed notice of disagreement, the Veteran 
discussed his work history and the fact that he could no 
longer work.  This correspondence can reasonably be construed 
as a disagreement with the denial of TDIU.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action:

The RO should undertake all actions required 
by 38 C.F.R. 
§ 19.26, including issuance of a statement of 
the case, so that the Veteran may have the 
opportunity to complete an appeal on the 
claim for entitlement to TDIU (if he so 
desires) by filing a timely substantive 
appeal.  The case should only be returned to 
the Board if a timely substantive appeal is 
filed.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


